EXAMINER’S COMMENTS AND REASONS FOR ALLOWANCE
Drawings
A replacement drawing for Figure 5 was received on December 21, 2021. This drawing is accepted and entered into the record.
Allowable Subject Matter
Claims 1, 3-6, 8 and 10-20 are allowed over the prior art of record in light of Applicant’s amendment to the independent claims.
Closing Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Vincent Agustin whose telephone number is (571) 272-7567.  The examiner can normally be reached on Monday - Thursday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.



/Peter Vincent Agustin/
Primary Examiner, Art Unit 2688